BARKETT, Justice.
We have for review Dixon v. State, 546 So.2d 1194 (Fla.3d DCA 1989) (on rehearing), which is in express and direct conflict with the Fifth District Court of Appeal’s decision of Franklin v. State, 526 So.2d 159 (Fla.5th DCA 1988), approved on other grounds, 545 So.2d 851 (Fla.1989). We have jurisdiction pursuant to article V, section 3(b)(3) of the Florida Constitution.
The state raises only one issue for our review. That issue is identical to the one we decide today in State v. Watts, 558 So.2d 994 (Fla.1990). For the reasons we state in Watts, we approve the decision of the district court below.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, SHAW, GRIMES and KOGAN, JJ., concur.